
Exhibit 10.12




CAL DIVE INTERNATIONAL, INC.

Summary of
2008
Executive Officer Cash Compensation




Executive
Management Team

Base
Salary

Total
Bonus
Opportunity

Base and
Bonus
Opportunity

Quinn J. Hébert
President and CEO

$    541,000

$      783,000

$   1,324,000

Scott T. Naughton
Executive VP and COO

376,000

376,000

752,000

G. Kregg Lunsford
Executive VP and CFO

276,000

260,000

536,000

Lisa M. Buchanan
VP and General Counsel

263,000

218,000

481,000

 

$ 1,456,000

$   1,637,000

$   3,093,000








{00001497.DOC /}


